NO. 07-10-0482-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL D
 
FEBRUARY 25, 2011
 
______________________________
 
 
CHANCE W. FARNSWORTH, APPELLANT
 
V.
 
THE STATE OF TEXAS, APPELLEE
 
 
_________________________________
 
FROM THE 47TH DISTRICT COURT OF RANDALL
COUNTY;
 
NO. 15,407-A; HONORABLE DAN SCHAAP, JUDGE
 
_______________________________
 
Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
MEMORANDUM OPINION
            Appellant, Chance W. Farnsworth,
filed a notice of appeal challenging an order entered by the trial court
authorizing withdrawal of funds from his inmate account for costs expended in
the prosecution of a case for aggravated kidnapping, enhanced, in 2004.  By letter from this Court dated January 4, 2011, Appellant was notified that neither the required
filing fee of $175 nor an affidavit of indigence in compliance with Rule
20.1(c) of the Texas Rules of Appellate Procedure had been provided.  Appellant was admonished that failure to
comply on or before February 3, 2011, might result in dismissal of his
appeal.  Tex. R. App. P.
42.3(c).  Appellant did not
respond to this Court's notice.  Neither
did he pay the required filing fee or file an affidavit of indigence.
            Accordingly, this appeal
is dismissed, without prejudice, for failure to comply with an order from this
Court.
 
                                                                                    Patrick A. Pirtle
                                                                                          Justice